

THIRD EXTENSION & FORBEARANCE AGREEMENT
 
THIS THIRD EXTENSION & FORBEARANCE AGREEMENT (the “Agreement”) is made between
the Kay M. Gumbinner Trust, a Virginia trust (“Holder”) and Innovative Logistics
Techniques, Inc. a Virginia corporation and Innolog Holdings Corporation, a
Nevada corporation, each with its principal place of business in Virginia
(together, “Innolog” or “Maker”) (collectively referred to as the “Parties”).
 
RECITALS
 
A.           The Parties have entered into that certain Second Extension &
Forbearance Agreement dated as of March 25, 2011 (“2d Extension”).
 
B.           The parties desire to amend the 2d Extension as provided herein.
 
NOW THEREFORE, for good and valuable consideration, the sufficiency of which is
hereby acknowledged by the Parties, and in further consideration of the
covenants and promises, agreements and premises set forth below, the Parties
agree as follows:
 
1.           Binding Effect of Recitals.  The above Recitals are incorporated
into this Agreement by reference.  Capitalized terms not otherwise defined
herein shall have the meanings provided in the 2d Extension.
 
2.           Indebtedness. Maker acknowledges and agrees that Maker is in
default under the 2d Extension and that as of April 20, 2011 Seventy-Five
Thousand Dollars and 00/100 ($75,000) is due and owing to Holder.
 
3.     Forebearance Fee/Conditions of Forebearance.  In consideration of Holder
forebearing to exercise its rights and extending Innolog shall pay to Holder the
following:
 
a.   $7,500 by wire transfer by 5:00 PM, Wednesday, April 20, 2011.
 
b.           75,000 warrants on the same terms and conditions as provided in the
2d Extension.  Those warrants and the warrants that were to be delivered under
the 2d Extension shall be delivered to Holder by March 31, 2011.
 
c.   $82,500 paid by wire transfer by 3:00 PM, Friday, May 20, 2011.
 
d.        There shall be an additional late fee of ten percent (10%) of the
total Obligations then outstanding if any of the payment listed in items a, b or
c are not made at or before the times required above, and an additional ten
percent (10 %) of any amount outstanding (including late fees and interest) each
thirty (30) days thereafter.
 
4.           Security.  The obligations hereunder are secured by the Confession
of Judgment and security contained in the Notes, i.e, accounts receivable of ILT
and the security agreement executed in connection with the 2d Extension.
 
5.           Loan Documents.  This Agreement shall not constitute a novation of
any of the Loan Documents or the 2d Extension, and the Loan Documents and 2d
Extension shall remain in full force and effect subject only to Holder's
agreement to forbear as set forth herein.  All of the other terms of the Loan
Documents and 2d Extension shall remain in full force and effect and Holder
shall have and maintain all of its rights thereunder, including having
additional Late Fees.
 
 
 

--------------------------------------------------------------------------------

 
 
6.           Release and Waiver.  Maker hereby acknowledge and stipulate that
they have no claims or causes of action against Holder of any kind whatsoever,
whether arising out of the Loan Documents or out of the negotiation, execution
and delivery of this Agreement.  Innolog hereby release Holder from any and all
claims, causes of action, demands and liabilities of any kind whatsoever whether
direct or indirect, fixed or contingent, liquidated or nonliquidated, disputed
or undisputed, known or unknown, which Innolog have or may acquire in the future
relating in any way to any event, circumstance, action or failure to act by
Holder in connection with any of the Obligations, from its inception through the
date of this Agreement.


7.           No Obligation to Extend Future Forbearances; No Waiver.  Innolog
acknowledge and agree that Holder is not obligated and does not agree to extend
any other or future forbearances except as expressly set forth herein. This
Agreement shall not constitute a waiver by Holder of any of Innolog' defaults
under the Loan Documents.  Except as expressly provided herein, Holder reserves
all of its rights and remedies under each of the Loan Documents.  No action or
course of dealing on the part of Holder, its officers, employees, consultants,
or agents, nor any failure or delay by Holder with respect to exercising any
right, power or privilege of Holder under the Note, any other Loan Document, or
this Agreement, shall operate as a waiver thereof, except to the extent
expressly provided herein.


8.           Authority to Execute Agreement/Signatures. The Parties warrant that
they are fully empowered and authorized to execute this Agreement and that the
person signing on behalf of each party is fully authorized to do so.  The
Parties warrant and represent that there are no additional entities or persons
affiliated with any of the parties hereto who are necessary to effectuate this
Agreement.


9.           Miscellaneous. This Agreement may be executed in two or more
identical counterparts, all of which constitute one and the same
Agreement.  Facsimile and electronic signatures will have the same force and
effect as originals.
 
CONFESSED JUDGMENT


THIS INSTRUMENT CONTAINS A CONFESSION OF JUDGMENT PROVISION WHICH CONSTITUTES A
WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE AS A DEBTOR AND ALLOWS THE HOLDER TO
OBTAIN A JUDGMENT AGAINST YOU WITHOUT ANY FURTHER NOTICE.


Maker, Innolog Holdings Corporation and Innovative Logistics Techniques, Inc.,
jointly and severally (hereinafter referred to as “Debtor”), promise to pay to
the order of Holder the sum of EIGHTY-TWO THOUSAND FIVE HUNDRED DOLLARS AND ZERO
CENTS ($82,500.00),  plus a Late Fee of EIGHT THOUSAND TWO HUNDRED FIFTY Dollars
and 00/100 cents ($8,750.00); plus EIGHTY THOUSAND DOLLARS ($80,000) in
connection with the Warrants; plus interest at 18% per annum, compounded daily,
from the May 20, 2011, until paid, including and after the recording of this
confession of judgment, plus all costs of collection, including all attorneys’
fees, less credit for any payments made (and common stock received from the
Warrants).
 
 
2

--------------------------------------------------------------------------------

 
 
Debtor hereby appoints the following persons, or any one of them, as the
undersigned’s attorney-in-fact for the purpose of confessing judgment in favor
of KAY M. GUMBINNER TRUST and Robert Gumbinner and Fred Gumbinner, trustees
under a trust agreement dated January 9, 2008 (known as the Kay M. Gumbinner
Trust), to wit:


Richard A. Golden, of 10627 Jones Street, #101B, Fairfax, Virginia 22030
Randall Borden, of 10627 Jones Street, #201A, Fairfax, Virginia 22030.


The undersigned’s said attorneys in fact are explicitly authorized, whether a
suit, motion or action be pending for the indebtedness or not, to confess
judgment in favor of the KAY M. GUMBINNER TRUST and Robert Gumbinner and Fred
Gumbinner, trustees under a trust agreement dated January 9, 2008 (known as the
Kay M. Gumbinner Trust), in the amount of $171,250.00, plus all costs and
expenses of collection (including attorneys’ fees), plus interest from the
earlier of May 20, 2011 and date of judgment so confessed at the rate of 18% per
annum, compounded daily, or such lesser amount of principal plus interest as the
creditor may be willing to accept.


Such confession of judgment may be made in the clerk’s office of the circuit
court in the Commonwealth of Virginia, located at Fairfax, Virginia.
 
Furthermore, Maker, jointly and severally acknowledge the Holders right to
pursue the security and accounts receivable securing the Obligations and the
Confessed Judgment.  Debtor hereby expressly waives the benefit of any homestead
exemption as to this debt and waives demand, protest, notice of presentment,
notice of protest, and notice of non-payment and dishonor of this note.


Debtor agrees this confessed judgment note is provided not in payment of, but as
additional security for and evidence of obligations due to the Holder under the
Loan Documents and this Agreement.
IN WITNESS WHEREOF, the Holder and Innolog have executed this Agreement as of
the date set forth below.
 
KAY M. GUMBINNER TRUST,
 
INNOVATIVE LOGISTICS TECHNIQUES, INC.
Trustee or its Duly Authorized and Empowered Representative or Attorney in Fact
               
By:
   
By:
           
Robert Gumbinner,
 
William P. Danielczyk, Chairman &/or Executive
Trustee
 
Chairman
         
Dated as of: April 19, 2011
 
Dated as of:  April 19, 2011
               
INNOLOG HOLDINGS CORPORATION
               
By:
                 
William P. Danielczyk, Chairman &/or Executive
     
Chairman
             
Dated as of:  April 19, 2011

 
 
3

--------------------------------------------------------------------------------

 